

116 S2633 IS: To amend title XVIII of the Social Security Act to provide coverage for wigs as durable medical equipment under the Medicare program, and for other purposes.
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2633IN THE SENATE OF THE UNITED STATESOctober 17, 2019Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide coverage for wigs as durable medical
			 equipment under the Medicare program, and for other purposes.
	
 1.Providing coverage for wigs as durable medical equipment under the Medicare programSection 1861(n) of the Social Security Act (42 U.S.C. 1395x(n)) is amended by adding at the end the following new sentence: Such term also includes cranial prostheses furnished to an individual, but only where the dermatologist, oncologist, or attending physician of the individual certifies in writing the medical necessity of such prostheses as part of a proposed course of rehabilitative treatment..